

115 HR 6366 IH: Darren Drake Combatting 21st Century Weapons of Terror Act
U.S. House of Representatives
2018-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6366IN THE HOUSE OF REPRESENTATIVESJuly 13, 2018Mr. Gottheimer (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo direct the Secretary of Homeland Security to carry out a pilot program for the prevention and
			 mitigation of acts of terrorism using motor vehicles, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Darren Drake Combatting 21st Century Weapons of Terror Act or the Darren Drake Act. 2.FindingsCongress makes the following findings:
 (1)From 2014 through 2017, terrorists carried out at least 17 known vehicle ramming attacks worldwide, resulting in 173 fatalities and 667 injuries.
 (2)The Islamic State of Iraq and the Levant, or ISIS, was designated by the State Department as a foreign terrorist organization on December 17, 2004 and was designated as a Specially Designated Global Terrorist (SDGT) on October 15, 2004.
 (3)Al-Qa’ida and the Islamic State have promoted vehicle attacks for years, including in Inspire, the online magazine of al-Qa’ida and in Rumiya, the magazine of the Islamic State.
 (4)The Islamic State calls upon its followers to conduct vehicle ramming attacks by buying, renting, stealing, or borrowing trucks and targeting large outdoor events, crowded pedestrian streets, outdoor markets and rallies.
 (5)On November 21, 2017, a grand jury in the Southern District of New York returned a 22-count indictment against the perpetrator of an alleged vehicular terrorist attack carried out in the name of the designated foreign terrorist organization the Islamic State in lower Manhattan on October 31, 2017, which killed eight people, including Darren Drake of New Milford, New Jersey, and injured 12 more.
 (6)The automotive sale and rental industry has been a leader in strengthening security measures, working with government agencies and officials including the Department of Homeland Security, Transportation Security Administration, and the Federal Bureau of Investigation, and continuing to innovate and improve to better protect its customers, employees, assets, and the general public.
 3.Study on information collected by rental agencies and dealersNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Transportation Security Administration, shall—
 (1)conduct a study on the various types of information collected by rental companies and dealers that rent covered rental vehicles in the United States and Europe; and
 (2)develop and disseminate best practices for rental companies and dealers to report suspicious behavior to law enforcement agencies at the point of sale for such a covered rental vehicle.
			4.Pilot program
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a pilot program, for a period not to exceed one year, to—
 (1)in consultation with representatives of the automotive sale and rental industry, develop a uniform standard for the type of information collected by rental agencies described in section 3, and the type of information used in submitting suspicious activity reports;
 (2)provide operators with a threat assessment prepared by the Undersecretary of Homeland Security for Intelligence and Analysis regarding the terrorism threat of large vehicles;
 (3)distribute guidance for improving the suspicious activity reporting process, including training for designated employees to better identify suspicious activity;
 (4)provide technical assistance to operators to better access suspicious activity reports; and (5)if determined necessary by the Secretary, establish a procedure for checking information against a designated watch list that does not contain any classified information, and for dealers and rental companies to provide notice of a sale or rental to the Federal Bureau of Investigation.
 (b)Report to CongressOnce every 120 days, until the conclusion of the program under this section, the Secretary of Homeland Security and the Administrator of the Transportation Security Administration shall jointly submit to Congress a report on the program under this section, including—
 (1)an assessment of the impact of the pilot program on privacy and civil liberties; and (2)the effect that permanent implementation of the program would have on efforts to protect the United States against terrorist attacks.
 (c)Exemption from liabilityA dealer or rental company shall not be liable for any action taken in accordance with this pilot program under this section.
 (d)DefinitionsIn this section: (1)The term covered rental vehicle means a truck, tractor, trailer, bus, semitrailer, or van with more than 15 passengers.
 (2)The terms dealer and rental company have the meanings given those terms in section 30102 of title 49, United States Code. 